DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katou et al. (US 6,158,721) in view of Eshima (US 8,590,548).
Regarding claims 1-9, the reference Katou et al. discloses a specific resistance value adjustment apparatus comprising: a hollow fiber membrane module (1) having a configuration in which a liquid phase side area to which a liquid is supplied and a gas phase side area to which an adjustment gas for adjusting a specific resistance value of the liquid is supplied is divided by a hollow fiber membrane and the adjustment gas permeating the hollow fiber membrane is dissolved in the liquid to produce an adjustment gas addition liquid in which the adjustment gas is dissolved in the liquid (see col. 7, lines 14-25; Fig. 1); a gas supply pipe (4) which supplies the adjustment gas to the hollow fiber membrane module (see col. 11, lines 21-24; Fig. 1); a liquid supply pipe (7) to which the liquid is supplied (see col. 11, lines 15-16; Fig. 1); a module passing pipe (2) which communicates with the liquid supply pipe through a branch portion (5) branching the liquid supply pipe and passes through the hollow fiber membrane module (see col. 11, lines 7-19; Fig. 1); a bypassing pipe (3) which communicates with the liquid supply pipe through the branch portion (5) and bypasses the hollow fiber membrane module (see col. 11, lines 7-19; Fig. 1); a liquid discharge pipe (8) which communicates with the module passing pipe and the bypassing pipe through a joint portion (6) in which the module passing pipe and the bypassing pipe are joined to each other at a downstream side of the hollow fiber membrane module (see col. 11, lines 7-19; Fig. 1); and a first flow rate detection unit (F11, F12) which detects a first flow rate of the liquid supplied to the liquid supply pipe (see col. 11, lines 19-22; Fig. 1). 
The reference Katou et al. is, however, silent with respect to the provision of a control valve in the module passing pipe (2) which opens and closes the module passing pipe (2); and a control unit which sets an opening degree of the control valve in response to the first flow rate detected by the first flow rate detection unit (F11, F12). 
The reference Eshima teaches a specific resistance value adjustment apparatus (see col. 1, lines 15-46) including: a gas dissolver module (41) having a configuration in which a liquid phase side area to which a liquid is supplied and a gas phase side area to which an adjustment gas for adjusting a specific resistance value of the liquid is supplied to produce an adjustment gas addition liquid in which the adjustment gas is dissolved in the liquid (see col. 6, lines 14-34; Fig. 2); a gas supply pipe (42) which supplies the adjustment gas to the dissolver module (see col. 6, lines 14-34; Fig. 2); a liquid supply pipe (35) to which the liquid is supplied (see col. 6, lines 14-34; Fig. 2); a module passing pipe (36, 40) which communicates with the liquid supply pipe (35) through a branch portion branching the liquid supply pipe and passes through the gas dissolver module (see col. 6, lines 14-34; Fig. 2); a bypassing pipe (37) which communicates with the liquid supply pipe (35) through the branch portion and bypasses the gas dissolver module (41) (see col. 6, lines 14-34; Fig. 2); a liquid discharge pipe (26) which communicates with the module passing pipe (36, 40) and the bypassing pipe (37) through a joint portion (38) in which the module passing pipe and the bypassing pipe are joined to each other at a downstream side of the gas dissolver module (see col. 6, lines 14-34; Fig. 2). The reference Eshima further teaches that the bypass line (37) may suitably be provided with flow regulator means (47, 48) so as to allow the ratio of the flow rate of liquid flowing through the module passing pipe (36, 40) to the flow rate of the liquid flowing through the bypass line (37) is at a predetermined constant value, regardless of the total flow rate of liquid supplied from the liquid supply pipe (35) (see col. 8, lines 4-11). The reference Eshima further teaches that the apparatus also includes a control unit (25) programmed to control the flow regulator means (47, 48) in response to change in the flow rate of liquid supplied from the liquid supply pipe (35) (see col. 8, lines 4-39). The reference Eshima further discloses that the flow regulator means (47, 48) can be an orifice or a needle valve (see col. 7, lines 25-31). 
Accordingly, in view of the teachings of Eshima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the instantly claimed apparatus by modify the apparatus Katou et al. to include a control valve at any suitable position along the length of the module passing pipe (2) which opens and closes the module passing pipe (2) of Katou et al. and a control unit which sets an opening degree of the control valve in response to the flow rate detected by the first flow rate detection unit (F11, F12) of Katou et al., since the reference Eshima teaches for the need to ensure a ratio of the flow rate of liquid flowing through the module passing pipe (2) to the flow rate of the liquid flowing through the bypass line (3) is at a predetermined constant value, regardless of the total flow rate of liquid supplied from the liquid supply pipe (7) so as to maintain a specific resistance value of the liquid in liquid discharge pipe (8) to a predetermined value (see col. 2, lines 1-24; col. 6, lines 14-34), and doing so would amount to nothing more than use of known elements according to their established functions to accomplish an entirely expected result. 
Regarding claims 10-13, the reference Katou et al. discloses a specific resistance value adjustment method of adjusting a specific resistance value of a liquid by using a hollow fiber membrane module (1) having a configuration in which a liquid phase side area to which a liquid is supplied and a gas phase side area to which an adjustment gas for adjusting a specific resistance value of the liquid is supplied is divided by a hollow fiber membrane and the adjustment gas permeating the hollow fiber membrane is dissolved in the liquid to produce an adjustment gas addition liquid in which the adjustment gas is dissolved in the liquid (see col. 7, lines 14-25; Fig. 1), comprising: supplying the liquid to a liquid supply pipe (see col. 6, lines 14-34; Fig. 2); distributing the liquid supplied to the liquid supply pipe to a module passing pipe (2) passing through the hollow fiber membrane module (1) and a bypassing pipe (3) bypassing the hollow fiber membrane module (1) (see col. 6, lines 14-34; Fig. 2); producing the adjustment gas addition liquid in which the adjustment gas is dissolved in the liquid in a saturated state in the hollow fiber membrane module by supplying the adjustment gas (4) to the hollow fiber membrane module (1); joining the adjustment gas addition liquid produced by the hollow fiber membrane module (1) to the liquid bypassing the hollow fiber membrane module and discharging a resultant liquid to a liquid discharge pipe (8) (see col. 6, lines 14-34; Fig. 2). 
The reference Katou et al. is, however, silent with respect to the provision of a control valve in the module passing pipe (2) which opens and closes the module passing pipe; and a control unit which sets an opening degree of the control valve in response to the first flow rate detected by the first flow rate detection unit. 
The reference Eshima teaches a specific resistance value adjustment apparatus (see col. 1, lines 15-46) including: a gas dissolver module (41) having a configuration in which a liquid phase side area to which a liquid is supplied and a gas phase side area to which an adjustment gas for adjusting a specific resistance value of the liquid is supplied to produce an adjustment gas addition liquid in which the adjustment gas is dissolved in the liquid (see col. 6, lines 14-34; Fig. 2); a gas supply pipe (42) which supplies the adjustment gas to the dissolver module (see col. 6, lines 14-34; Fig. 2); a liquid supply pipe (35) to which the liquid is supplied (see col. 6, lines 14-34; Fig. 2); a module passing pipe (36, 40) which communicates with the liquid supply pipe (35) through a branch portion branching the liquid supply pipe and passes through the gas dissolver module (see col. 6, lines 14-34; Fig. 2); a bypassing pipe (37) which communicates with the liquid supply pipe (35) through the branch portion and bypasses the gas dissolver module (41) (see col. 6, lines 14-34; Fig. 2); a liquid discharge pipe (26) which communicates with the module passing pipe (36, 40) and the bypassing pipe (37) through a joint portion (38) in which the module passing pipe and the bypassing pipe are joined to each other at a downstream side of the gas dissolver module (see col. 6, lines 14-34; Fig. 2). The reference Eshima further teaches that the bypass line (37) may suitably be provided with flow regulator means (47, 48) so as to allow the ratio of the flow rate of liquid flowing through the module passing pipe (36, 40) to the flow rate of the liquid flowing through the bypass line (37) is at a predetermined constant value, regardless of the total flow rate of liquid supplied from the liquid supply pipe (35) (see col. 8, lines 4-11). The reference Eshima further teaches that the apparatus also includes a control unit (25) programmed to control the flow regulator means (47, 48) in response to change in the flow rate of liquid supplied from the liquid supply pipe (35) (see col. 8, lines 4-39). The reference Eshima further discloses that the flow regulator means (47, 48) can be an orifice or a needle valve (see col. 7, lines 25-31). 
Accordingly, in view of the teachings of Eshima, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrive at the instantly claimed method by modify the method of Katou et al. to include a control valve which opens and closes the module passing pipe (2) of Katou et al. and a control unit which sets an opening degree of the control valve in response to a change in the flow rate of the liquid supplied to the liquid supply pipe (7) of Katou et al., since the reference Eshima teaches for the need to ensure a ratio of the flow rate of liquid flowing through the module passing pipe (2) to the flow rate of the liquid flowing through the bypass line (3) is at a predetermined constant value, regardless of the total flow rate of liquid supplied from the liquid supply pipe (7) so as to maintain a specific resistance value of the liquid in liquid discharge pipe (8) to a predetermined value (see col. 2, lines 1-24; col. 6, lines 14-34), and doing so would amount to nothing more than use of known elements according to their established functions to accomplish an entirely expected result. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774